

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT 10.45
 
H1N1 LICENSE AGREEMENT
 
This License Agreement (the “Agreement”) is executed as of this October 6, 2009
(the “Effective Date”), by and between Novavax, Inc., a Delaware corporation
having an address at 9920 Belward Campus Drive, Rockville, Maryland 20850,
United States of America (“Novavax”) and CPL Biologicals Private Limited, a
limited company incorporated under the laws of India having an address at
“Cadila Corporate Campus”, Sarkhej-Dholka Road, Bhat, Ahmedabad – 382210,
Gujarat, India (“Company”).  Novavax and Company are sometimes referred to
herein each individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
Whereas, Novavax is a specialty biopharmaceutical company engaged in the
research, development and commercialization of its virus like particle
technology into vaccine products for the prevention of infectious diseases such
as seasonal influenza and other infectious diseases;
 
Whereas, Novavax Controls the Licensed Rights, as defined below;
 
Whereas, Company wishes to obtain a license under the Licensed Rights, to
practice the processes included or claimed in the Licensed Rights and to Develop
and Commercialize Licensed Product; and
 
Whereas, Novavax is willing to grant such license on the terms and conditions of
this Agreement.
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Novavax and Company hereby agree as
follows:
 
ARTICLE 1
 
DEFINITIONS
 
References in the body of this Agreement to “Sections” will refer to the
sections of this Agreement.  In addition, as used herein, the following
initially capitalized terms will have the following meanings:
 
1.1           “Affiliate” means any corporation or other business entity
controlled by, controlling, or under common control with a Party, with “control”
(for purposes of this Section 1.1 only) meaning (a) direct or indirect
beneficial ownership of fifty percent (50%) or more of the voting stock (or, in
the case of a non-corporate entity, of the equity interests with the power to
direct the management and policies) of such corporation or other business
entity, or (b) possession, directly or indirectly, of the power to direct, or
cause the direction of, the management and policies of such corporation or other
business entity, whether through the ownership of voting securities, by
contract, or otherwise; provided that for purposes of this Agreement, Novavax
and Cadila Pharmaceuticals Limited shall not be deemed to be an Affiliate of
Company.

 
 

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.2           “Business Day” means any day other than a Saturday, Sunday or
other day on which the principal commercial banks located in Mumbai, India and
Washington, DC, United States are not open for business during normal business
hours.
 
1.3           “Commercialize” or “Commercialization” means all activities that
are undertaken to prepare for launch before Regulatory Approval (including
pricing and reimbursement approvals) undertaken after Regulatory Approval for
Licensed Product and that relate to the commercial marketing and sale of
Licensed Product including advertising, sales, marketing, promotion,
distribution, and phase IV clinical trials.
 
1.4           “Control” means, with respect to any intellectual property right,
that a Party owns or has a license to such item or right, and has the ability to
grant a license or sublicense in or to such right without violating the terms of
any agreement or other arrangement with any Third Party existing at the time
that this Agreement first requires such Party to grant the other Party such
license or sublicense, provided that, for the avoidance of doubt, if the ability
to grant such license or sublicense without violating the terms of any such
agreement or other arrangement arises after such time, the license or sublicense
shall be deemed granted hereunder at such later date.
 
1.5           “Develop” or “Development” means the performance of all
non-clinical, pre-clinical and clinical development, manufacturing and
regulatory activities for a Licensed Product that are required to obtain
Regulatory Approval of a Licensed Product in the Territory.
 
1.6           “Developed Know-How” has the meaning in Section 5.1.
 
1.7           “Effective Date” means the date set forth in the preamble.
 
1.8           “Governmental Authority” means any applicable court, agency,
department or other instrumentality of any foreign, federal, state, county, city
or other political subdivision.
 
1.9           “IND” means a U.S. Food and Drug Administration investigational
new drug application, or its foreign equivalent.
 
1.10         “Joint Venture Agreement” means the Amended and Restated Joint
Venture Agreement by and between Novavax and Cadila Pharmaceuticals Limited,
dated June 29, 2009, as amended from time to time.
 
1.11         “Know-How” means all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, protocols, processes, formulas, knowledge, know-how, skill, experience,
records, documents, data and results (including pharmacological, toxicological,
non-clinical and clinical test data and results), analytical and quality control
data, results or descriptions, software and algorithms and (b) compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical material.

 
2

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.12         “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, or other political subdivision,
domestic or foreign.
 
1.13         “Licensed Product” means Novavax’s current monovalent
intra-muscular H1N1 influenza vaccine containing a virus like particle (VLP)
consisting of [* * *] designated as pandemic by the World Health Organization
(WHO) Collaborating Centers for Reference and Research on Influenza located at
the Centers for Disease Control and Prevention (CDC) in Atlanta, Georgia,
together with any minor modifications thereto including, by way of example but
not limitation, changes to any excipient, changes arising from a change in
manufacturing process, or change in dosage.  [* * *].
 
1.14         “Licensed Rights” means the Novavax Patents and any and all
Know-How, including any Developed Know-How, owned or Controlled by Novavax at
any time during the term of this Agreement which is used or embodied in, or
useful for developing or manufacturing, any Licensed Product, including, without
limitation, Know-How regarding Novavax’s proprietary baculovirus insect cell
expression and manufacturing system and improvements thereto.
 
1.15         “Novavax Patents” means any and all Patents in the Territory owned
or Controlled by Novavax at any time during the term of this Agreement covering
or claiming a Licensed Product and/or the manufacture or use thereof including,
without limitation, the Patents listed on Schedule 1.
 
1.16         “Patent” means any and all (a) issued patents and inventors’
certificates and re-examinations, reissues, renewals, extensions, registrations,
substitutions, supplementary protection certificates and term restorations with
respect to any of the foregoing, and (b) pending applications for patents and
inventors’ certificates and patents that issue therefrom, including, without
limitation, provisional applications, continuations, continuations-in-part,
divisional and substitute applications with respect to any of the foregoing.
 
1.17         “Program Data” means (a) research, preclinical, clinical,
manufacturing and similar data, information, material and results, (b)
regulatory filings and approvals, and (c) sales and marketing information.
 
1.18         “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or widespread sale of a Licensed Product in a
regulatory jurisdiction in the Territory.

 
3

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.19         “Regulatory Authority” means any Governmental Authority with
responsibility for granting any licenses or approvals necessary for the
marketing and sale of pharmaceutical products in the Territory.
 
1.20         “Regulatory Documentation” means, with respect to a Licensed
Product, all Regulatory Filings and supporting documents created, submitted to a
Regulatory Authority, and all data contained therein, including, without
limitation, any Investigational New Drug Application, New Drug Application,
Marketing Authorization Application, foreign counterparts thereof,
Investigator’s Brochures, drug master files, correspondence to and from a
Regulatory Authority, minutes from teleconferences with Regulatory Authorities,
registrations and licenses, regulatory drug lists, advertising and promotion
documents shared with Regulatory Authorities, adverse event files, complaint
files and manufacturing records.
 
1.21         “Regulatory Filing” means the foreign counterparts of an
Investigation New Drug Application, New Drug Application, Marketing
Authorization Application and any other filings required by Regulatory
Authorities relating to the study, Development, manufacture or Commercialization
of any Licensed Product in the Territory.
 
1.22         “Technical Services Agreement” means that certain Amended and
Restated Technical Services Agreement between Novavax and Company dated as of
the date hereof, as amended from time to time.
 
1.23         “Territory” means India.
 
1.24         “Third Party” means a person or entity other than (a) Novavax, (b)
Company, (c) an Affiliate of Novavax or (d) an Affiliate of Company.
 
1.25         “U.S.” means the United States of America.
 
ARTICLE 2
 
LICENSES
 
2.1           License Grant to Company.  Novavax hereby grants to Company an
exclusive, fully paid-up, royalty-free (except as expressly set forth in Section
2.7), non-transferable, right and license under the Licensed Rights during the
term of this Agreement to (a) research, develop, use, sell, have sold, offer to
sell and import Licensed Product in the Territory, and (b) make (and have made
solely by Cadila Pharmaceuticals Ltd., a company incorporated under the laws of
India (“Cadila”) or an Affiliate of Cadila, subject to Novavax’s approval
described below) Licensed Product in the Territory solely to develop, use, sell,
have sold, offer to sell and import Licensed Product in the Territory.  The
foregoing license shall be exclusive for Licensed Product in the Territory, even
as to Novavax, provided that Novavax retains the right to perform its
obligations under this Agreement, the Technical Services Agreement and any other
agreement between Company and Novavax.

 
4

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Novavax shall be reasonable in granting or withholding its approval to permit
Cadila or an Affiliate of Cadila to make Licensed Product in the
Territory.  Novavax’s approval shall be subject to its consideration of, among
other things, any documentation or agreement surrounding such manufacturing of
the Licensed Product (which, in any case, shall be solely for the benefit of the
Company), the safeguards in place with regard to any such manufacturing, the
protection of the Licensed Rights, and Novavax’s ability to conduct reasonable
due diligence on any Affiliate of Cadila.  In no event does the license grant to
the Company under this Section 2.1 permit the Company to have Licensed Product
made by a Third Party other than Cadila or an Affiliate of Cadila, subject to
the approval described above.
 
2.2          License Grant to Novavax.  The Company hereby grants to Novavax a
fully paid-up, royalty-free exclusive right and license under Developed Know-How
owned or Controlled by the Company, including any Patents that issue therefrom,
to (a) research, develop, use, sell, have sold, offer to sell and import (i)
Licensed Product and (ii) other influenza vaccines outside the Territory, and
(b) make and have made (i) Licensed Product and (ii) other influenza vaccines
outside the Territory solely to develop, use, sell, have sold, offer to sell and
import Products outside the Territory.
 
2.3          Sublicenses.  Company shall not sublicense the Licensed Rights to
any Third Party without the prior written consent of Novavax, which consent may
be withheld in its sole discretion.  Upon execution of a sublicense, after
receipt of Novavax consent, Company will notify Novavax of the execution of the
sublicense and provide a copy to Novavax promptly following execution thereof.
 
2.4          No Implied Rights or Licenses. No right or license, other than
those expressly set forth in this Agreement are granted to either party
hereunder, and no additional rights will be deemed granted to either party by
implication, estoppel or otherwise.  All rights not expressly granted by either
party to the other hereunder are reserved.
 
2.5          Research Data; Right of Reference.
 
(a)           Company shall keep complete and accurate notes, accounts and
records of all Program Data with respect to Licensed Product, including the
manufacture thereof.  Novavax shall have the right to access, use and reference
for its Development and Commercialization of its products outside the Territory
Program Data related to Licensed Product in the possession or control of the
Company.  The Company shall provide such cooperation and assistance as
reasonably requested by Novavax from time to time to effectuate the foregoing,
including, without limitation by providing access to and disclosure of Program
Data to Novavax and by providing such authorization and consents required for
reference to regulatory filings and approvals.
 
(b)           Company shall have the right to access, use and reference for its
Development and Commercialization of Licensed Product in the Territory Program
Data related to Licensed Product in the possession or control of
Novavax.  Novavax shall provide such cooperation and assistance as reasonably
requested by Company from time to time to effectuate the foregoing, including,
without limitation by providing access to and disclosure of Program Data to
Company and by providing such authorization and consents required for reference
to regulatory filings and approvals.

 
5

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2.6          Grey Market.  The Parties reasonably cooperate to formulate and
implement reasonable precautions designed to prevent Licensed Product made or
sold by or for such Party or its respective Affiliates and permitted
sublicensees from being sold outside of its respective territory (i.e., outside
the Territory for the Company and inside the Territory for Novavax).  Further,
each Party will take reasonable measures so that its distributors, Affiliates
and wholesalers to whom the Company or Novavax provides its respective Licensed
Product are aware of the respective territorial limitations.
 
2.7          Third Party License Agreements.  The license granted under Section
2.1 may be subject to applicable terms and conditions of a license agreement
with a Third Party, under which any Licensed Rights are sublicensed to the
Company hereunder by Novavax (each a “Third Party License Agreement”).  Novavax
shall be responsible for maintaining the Third Party License Agreements and for
any payments owed by Novavax thereunder; provided, however, that if a royalty is
owed on sales of Licensed Product by or for the Company in the Territory under
such Third Party License Agreement, such payments will be paid by Company.
 
2.8          Combination Products Reservation.  Novavax shall not, directly or
indirectly, (i) engage in, promote, or finance the research, development, or
commercialization of, or (ii) grant any license, or any similar rights with
respect to, to a Third Party, in each case of (i) and (ii), a Licensed Product
in combination with another active ingredient, antigen or adjuvant in the
Territory.
 
ARTICLE 3
 
LICENSED PRODUCT DEVELOPMENT AND COMMERCIALIZATION
 
3.1          Development and Commercialization of Licensed Product.
 
(a)           General.  Company will have sole responsibility, at Company’s sole
expense, for all Development and Commercialization of Licensed Product in the
Territory in accordance with the terms of this Agreement.

 
6

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)           Development and Commercialization of Licensed Product.  Prior to
[* * *], Company shall present to Novavax for its written approval Development
plans for the Licensed Product which shall specify preclinical studies
(including a toxicology program and other preclinical testing), human clinical
trials, manufacturing scale up, Regulatory Approval strategy and any other
significant Development activities, that Company plans to perform to obtain
Regulatory Approval of such Licensed Product in the Territory (the “H1N1
Development Plans”).  Novavax may reasonably request adjustments to activities
described in such Development plans as a condition to granting its approval.  In
no event shall Company materially alter a H1N1 Development Plan without
Novavax’s prior written consent.  Company shall conduct Development of such
Licensed Product in a manner that is materially consistent with the H1N1
Development Plans.  All clinical trial protocols for Licensed Product conducted
by Company shall require the prior written approval of Novavax.  Prior to [* *
*], Company shall present to Novavax for its written approval a plan to
Commercialize the Licensed Product which shall specify a multi-year marketing
and public relations strategy, operational plans to implement such strategies
and any other significant Commercialization activities (the “H1N1
Commercialization Plan”).  Novavax may reasonably request adjustments to the
Commercialization plan as a condition to granting its approval.  In no event
shall Company materially alter the H1N1 Commercialization Plan without Novavax’s
prior written consent.  Company shall conduct Commercialization of such Licensed
Product in a manner that is materially consistent with the H1N1
Commercialization Plan.  Novavax acknowledges that the Licensed Product are
being contributed by Novavax to the Company in accordance with the Joint Venture
Agreement and that if the Company cannot Develop and Commercialize such Licensed
Product it will not obtain the value of such contribution.  Company acknowledges
that Novavax (or its affiliates or licensees) are Developing and Commercializing
Licensed Product outside the Territory and Company’s activities could raise
safety concerns and have an impact on Novavax’s activities including the
Regulatory Approval and regulatory profile of an approved Licensed Product
outside the Territory.  Accordingly, taking into account Novavax’s and Company’s
respective interests including, without limitation, as provided in the two
preceding sentences, Novavax shall not unreasonably withhold, delay or condition
any of its consents or approvals hereunder.
 
3.2          Regulatory Affairs. Company will be responsible for developing
Regulatory Documentation and preparing and submitting Regulatory Filings,
seeking Regulatory Approvals, and maintaining Regulatory Approvals for Licensed
Product in the Territory.  Novavax will cooperate with Company in preparing and
filing all such reports in accordance with the Technical Services Agreement.  To
effectuate such cooperation, the Parties hereby agree to amend and amend Section
1.1(t) of the Technical Services Agreement to revise the definition of “Novavax
Products” to read in its entirety as follows:
 
3.3          “Novavax Product” shall mean (i) the Novavax Products (as defined
in the Joint Venture Agreement), and (ii) the Licensed Product (as that term is
defined in the License Agreement by and between Novavax and Company, dated
October 6, 2009).
 
3.4          Manufacture and Supply.  Company will be responsible for the
manufacture of Licensed Product in the Territory and for all costs associated
therewith.  Certain amount of supply of preclinical and clinical supply of
Licensed Product will be made under the Amended and Restated Supply Agreement,
dated as of June 29, 2009, between Company and Novavax, as amended from time to
time (the “Supply Agreement”).  To effectuate such amount of supply under the
Supply Agreement, the Parties hereby agree to amend and amend Section 1.19 of
the Supply Agreement to revise the definition of “Products” to read in its
entirety as follows:
 
“Products” means Novavax’s pre-clinical and clinical supplies of the Novavax
Seasonal Product and the Licensed Product (as that term is defined in the
License Agreement by and between Novavax and Company, dated October 6, 2009), in
each case which conform to the Specifications.

 
7

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.5           Adverse Event Reporting.  Company will maintain a record of all
non-medical and medical Licensed Product-related complaints and reports of
Adverse Events in the Territory with respect to any Licensed Product Developed
or Commercialized by the Company.  At the request of either party, Novavax and
the Company shall enter into reasonable and customary pharmacovigilance
agreement with respect to sharing of adverse event data and information for
Licensed Product as required to comply with applicable laws and regulations.
 
3.6           Development and Commercial Reporting.  During the Term of this
Agreement, Company will provide a half-yearly written progress report to Novavax
summarizing the Development and Commercialization of Licensed Product(s) during
the prior six months.  Each such progress report will be provided to Novavax by
Company no later than March 1st or September 1st (as the case may be) of each
year following the Effective Date.
 
3.7           Minor Modifications.  During the Term of this Agreement, Novavax
will promptly provide Company with details of any minor modifications it makes
to the Licensed Product as Novavax develops it for Regulatory Approval.
 
ARTICLE 4
RESERVED


ARTICLE 5
 
INTELLECTUAL PROPERTY
 
5.1           Disclosure.  During the Term, the Parties will promptly disclose
to one another all Know-How (whether patentable or not) developed, conceived or
reduced to practice during the Development, manufacture or Commercialization of
a Licensed Product which is regarding or directed to a Licensed Product
(“Developed Know-How”).  Novavax shall also disclose to the Company any Know-How
within the Licensed Rights obtained, licensed or generated after the Effective
Date which is not included within the Developed Know-How.
 
5.2           Ownership.  Novavax shall own all Developed Know-How and any other
intellectual property that is conceived and reduced to practice solely by
Novavax.  The Company shall own all Developed Know-How and any other
intellectual property that is conceived and reduced to practice solely by
Company.  Novavax and the Company shall jointly own in accordance with U.S. Laws
regarding joint ownership of the applicable type of intellectual property, all
Developed Know-How and any other intellectual property that is conceived or
reduced to practice by Novavax and Company jointly.

 
8

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


5.3          Prosecution and Maintenance of Patents.  Novavax shall have the
sole and exclusive right and authority to control the filing, prosecution,
maintenance, and renewal of all Novavax Patents and any Patents that result from
Developed Know-How which is owned by Novavax or jointly owned as provided in
Section 5.2, at its own expense.  Company shall have the sole and exclusive
right and authority to control the filing, prosecution, maintenance and renewal
of any Patents that result from Developed Know-How owned by Company as provided
in Section 5.2.  With respect to any such Patents in the Territory and with
respect to any such Patents that are subject to the license granted to Novavax
in Section 2.2 anywhere in the world (the “ROW Patents”), the prosecuting party
shall (i) provide the other party with copies of all material filings,
documentation and correspondence from, sent to or filed with patent offices in
the Territory or anywhere in the world for the ROW Patents, and (ii) provide the
other party with a reasonable opportunity to comment upon all filings and
actions with such patent offices in advance of submissions to such patent
offices.  For purposes of this Section ‎5.3, “filing, prosecution and
maintenance” of patents shall be deemed to include, without limitation, appeals
to administrative or judicial entities having jurisdiction over patentability,
the conduct of interferences or oppositions, and/or requests for
re-examinations, reissues or extensions of patent terms.
 
5.4          Abandoned Patents.  In the event the prosecuting party determines
not to initiate patent prosecution for any particular patentable Developed
Know-How invention or to cease prosecution or maintenance of, or otherwise
abandon, any Patents that are the subject of Section 5.3 in the Territory, or
with respect to ROW Patents anywhere in the world (which the prosecuting party
may do in its sole discretion), the prosecuting party shall provide reasonable
prior written notice to the other party sufficient for the other party to timely
initiate or take over the prosecution and maintenance of such Patent and timely
file any required documents and responses with the relevant government patent
office in the Territory, or with respect to ROW Patents anywhere in the world,
with respect thereto, and the other party may elect (in its sole discretion) to
prosecute and maintain such Patent, at the other party’s sole expense.  In such
event, upon the request of and, at the expense of the other party, the
prosecuting party shall assign to the other party all of its right, title and
interest in, to and under such Patent which the prosecuting party has decided to
abandon and provide reasonable cooperation to the other party with respect
thereto (including, without limitation, providing necessary information and
executing relevant documents).
 
5.5          Enforcement of Patents.
 
(a)           Infringement by Third Parties.  In the event that Novavax or the
Company becomes aware of or has reasonable suspicions of third party activities
in the Territory that could constitute infringement of the Novavax Patents or
Patents that issue from Developed Know-How in the Territory, or with respect to
ROW Patents anywhere in the world, or misappropriation of the Novavax Know-How
or Developed Know-How in the Territory, or with respect to Developed Know-How
any that is subject to the license granted to Novavax in Section 2.2 anywhere in
the world (“ROW Know-How”), then such party shall promptly notify the other
parties of such third party activities, including identification of the third
party and delineation of the facts relating to such third party activities.  The
Company shall have the right (but shall not be obligated) to enforce the Novavax
Patents, Novavax Know-How and Developed Know-How against any actual or alleged
infringement or misappropriation thereof in the Territory by a third party (by
bringing a suit, action or proceeding against such third party), at the
Company’s sole expense.  Novavax shall have the right (but shall not be
obligated) to enforce the ROW Patents and ROW Know-How within the scope of the
licenses granted to Novavax in Section 2.2 against any actual or alleged
infringement or misappropriation thereof outside the Territory by a third party
(by bringing a suit, action or proceeding against such third party), at
Novavax’s sole expense.  If the Company does not enforce the Novavax Patents or
Know-How by (i) one hundred (100) days following the notice of alleged
infringement or (ii) thirty (30) days before the time limit, if any, set forth
in the appropriate laws and regulations for the filing of such an action,
whichever comes first, then Novavax shall have the right (but not the
obligation) to enforce the Novavax Patents and Novavax Know-How against any
actual or alleged infringement or misappropriation thereof in the Territory by a
third party (by bringing a suit, action or proceeding against such party), at
Novavax’s sole expense.  The non-prosecuting party shall reasonably cooperate
with the prosecuting party in such enforcement activities, at the prosecuting
party’s expense, including by agreeing to be named as a party to (or bringing in
its own name) such suit, action or proceeding for the benefit of the
non-prosecuting party if required for such enforcement action to proceed.  The
prosecuting party shall keep the non-prosecuting party reasonably informed
regarding any such enforcement action and shall consider in good faith the
reasonable comments and suggestions of the non-prosecuting party related to such
suit, action or proceeding.  All recoveries received by the prosecuting party
from any such enforcement action shall be retained by the prosecuting party.

 
9

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)           Challenge by Third Parties.  Novavax and Company will each notify
the other Party in writing within ten (10) Business Days of learning of any
alleged or threatened opposition, reexamination request, action for declaratory
judgment, nullity action, interference or other attack upon the validity, title
or enforceability of the Licensed Rights or the ROW Patents or ROW Know-How by a
Third Party.  Owner of the subject Patent will have the right (but not the
obligation) to defend any such challenge in the Territory.  If the owner of the
subject Patent commences a defense against the alleged or threatened challenge
(i) within sixty (60) days following the detection of the alleged challenge, or
(ii) ten (10) Business Days before the time limit, if any, set forth in
appropriate Laws and regulations for making a filing in defense of such a
challenge, whichever comes first, then the owner of the subject Patent will so
notify the other party promptly.  Notwithstanding the foregoing, if any such
action for declaratory judgment, nullity action, or other attack upon the
validity, title or enforceability of the Licensed Right includes or will include
counterclaims of infringement of the Licensed Rights, ROW Patents or ROW
Know-How by the Third Party, control of such action or other attack shall be
governed by Section 5.5(a).
 
ARTICLE 6
 
CONFIDENTIALITY; PUBLICATION
 
6.1          Confidentiality.  The Parties anticipate that under this Agreement
each Party will provide confidential and/or proprietary information to the other
Party and that the use and disclosure of such information shall be governed by
Article 18 of the Joint Venture Agreement which is hereby incorporated by
reference.

 
10

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


6.2          Publication.
 
(a)           Each Party shall have the right to publish the data and results
related to Licensed Product, subject to the rest of this Section 6.2.  Prior to
public disclosure or submission for publication of a proposed publication
describing the results of any scientific or clinical activity relating to a
Licensed Product, the Party proposing such publication shall send the other
Party by expedited delivery a copy of the proposed publication to be submitted
and shall allow the other Party a reasonable time period (but not more than
sixty (60) days from the date of confirmed receipt) in which to determine
whether the proposed publication contains subject matter for which patent
protection should be sought (prior to publication of such proposed publication)
for the purpose of protecting an invention, or whether the proposed publication
contains the Confidential Information of such other Party, or whether the
proposed publication contains information that is reasonably likely to have a
material adverse impact on the development or commercialization of Licensed
Product.  Following the expiration of applicable time period for review, the
Party proposing such publication shall be free to submit such proposed
publication for publication and publish or otherwise disclose to the public such
scientific or clinical results, subject to the procedures set forth in Section
6.2(b).
 
(b)           If the Party reviewing such publication believes that the subject
matter of the proposed publication by the other Party contains Confidential
Information of the Party or a patentable invention owned by the Party or in
which it otherwise has exclusive rights hereunder, then prior to the expiration
of the applicable time period for review, such Party shall notify the Party
proposing such publication in writing of such belief.  On receipt of written
notice from the other Party that such proposed publication contains its
Confidential Information, the Party proposing publication shall remove such
Confidential Information from such proposed publication prior to any publication
thereof, unless the other Party agrees otherwise in writing.  On receipt of
written notice from the other Party that such proposed publication contains a
patentable invention owned by it or in which it otherwise has exclusive rights
hereunder, the Party proposing publication shall delay public disclosure of such
information or submission of the proposed publication for an additional period
of thirty (30) days to permit preparation and filing of a patent application on
such invention.  The Party proposing publication shall thereafter be free to
publish or disclose such information.
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES
 
7.1          Mutual Warranties.  Each of Novavax and Company hereby represents,
warrants and covenants to the other as of the Effective Date that:
 
(a)           it has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof, and this Agreement is legally
binding upon it and enforceable in accordance with its terms.

 
11

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)           the execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any Law
of any governmental authority having jurisdiction over it;
 
(c)           it has not granted, and during the Term it will not grant, any
right to any Third Party that would conflict with the rights granted to the
other Party hereunder.  It has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder; and
 
(d)           all necessary consents, approvals and authorizations of all
governmental authorities and other persons required to be obtained by such Party
to enter into, or perform its obligations under, this Agreement have been
obtained.
 
7.2          Representations by Novavax.  In addition to the representations and
warranties made in Section 7.1, Novavax hereby represents, warrants and
covenants to Company as of the Effective Date that:
 
(a)           the Licensed Rights are subsisting and are not the subject of any
interference, re-issue, re-exam, opposition or appeal proceedings;
 
(b)           no Third Party has filed, pursued or maintained or, to the best of
its knowledge, threatened in writing to file, pursue or maintain any claim,
lawsuit, charge or other action involving any Licensed Right including any
claim, lawsuit, charge, or action alleging that any Licensed Right is invalid or
unenforceable;
 
(c)           and to the best of its knowledge, all employees and agents of
Novavax who have performed any activities on its behalf in connection with
research regarding the Licensed Rights have properly assigned to Novavax the
whole of their rights in any intellectual property made, discovered or developed
by them as a result of such research, and no Third Party has any rights to any
such intellectual property;
 
(d)           the Licensed Rights are free and clear of any liens, charges,
encumbrances or rights of others, to possession or use that may interfere with
Novavax’s possession or use under this Agreement;
 
(e)            it has sufficient rights to grant the licenses granted to the
Company hereunder; and
 
(f)            all third party agreements licensing any Licensed Rights to
Novavax, which are sublicensed to the Company hereunder, are currently in full
force and effect, and it has not received notice of material breach or
termination thereof.

 
12

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


7.3           DISCLAIMER OF WARRANTIES.  Except as expressly set forth herein,
EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING, USAGE OR
TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.  Without limiting the
generality of the foregoing, each Party expressly does not warrant, and
disclaims any warranties with regards to:  (a) the success of any study or test
commenced under this Agreement, (b) the safety or usefulness for any purpose of
the technology or Materials it provides or discovers under this Agreement;
and/or (c) the validity, enforceability, or non-infringement of any intellectual
property rights or technology it provides or licenses to the other Party under
this Agreement.
 
ARTICLE 8
 
INDEMNIFICATION
 
8.1           Indemnification by Company.  Company will indemnify, defend and
hold harmless Novavax, its affiliates, directors, officers and employees (each a
“Novavax Indemnitee”) from and against any and all liability, loss, damage or
expense (including without limitation reasonable attorneys fees) it may suffer
as the result of Third Party claims, demands, actions and proceedings brought
against it (collectively, “Losses”) to the extent such Losses result from the
(a) negligence or willful misconduct by Company, its Affiliates, employees,
agents, or Third Party contractors, or (b) manufacture, use, sale, or offer for
sale of a Licensed Product in the Territory due to a design defect or a
manufacturing defect, including but not limited to, a Loss related to the death
of or injury to a Third Party.  Company’s obligation to indemnify Novavax
pursuant to this Section 8.1 will not apply to the extent of any Loss that
arises from the (i) material breach by Novavax of its representations,
warranties or covenants contained within this Agreement, (ii) negligence or
willful misconduct of any Novavax Indemnitee, or (iii) a manufacturing defect of
Licensed Product supplied by Novavax under the Supply Agreement.
 
8.2           Indemnification by Novavax.   Novavax will indemnify, defend and
hold harmless Company, its affiliates, directors, officers and employees (each a
“Company Indemnitee”) from and against any and all Losses to the extent such
Losses result from the (a) negligence or willful misconduct by Novavax, its
Affiliates, employees, agents or Third Party contractors, or (b) manufacture,
use, sale, or offer for sale of a Licensed Product outside the Territory due to
a design defect or a manufacturing defect, including but not limited to, a Loss
related to the death of or injury to a Third Party.  Novavax’s obligation to
indemnify the Company Indemnitee pursuant to this Section 8.2 will not apply to
the extent of any Loss that arises from the (i) material breach by Company of
its representations, warranties or covenants contained within this Agreement or
(ii) negligence or willful misconduct of any Company Indemnitee.
 
8.3           Procedures.  Indemnitor’s agreement to indemnify, defend and hold
harmless an Indemnitee is conditioned on Indemnitee (a) providing prompt written
notice of any claim giving rise to an indemnification obligation hereunder but
only if a failure to so notify causes prejudicial harm to the Indemnitor’s
ability to defend, (b) permitting Indemnitor to assume full responsibility to
investigate, prepare for and defend against any such claim, (c) providing
reasonable assistance in the defense of such claim at Indemnitor’s reasonable
expense, and (d) not compromising or settling such claim without Indemnitor’s
advance written consent.

 
13

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


8.4          Insurance.  Each Party will maintain comprehensive general
liability insurance coverage, including products liability, in amounts it
reasonably determines are appropriate with respect to the Development and
Commercialization of Licensed Product in its respective territory.
 
8.5          Limitation of Liability. EXCEPT TO THE EXTENT (A) SUCH PARTY MAY BE
REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 8, OR (B) AS REGARDS A
BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 6, NEITHER PARTY NOR
ITS RESPECTIVE AFFILIATES WILL BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF
PROFITS, LOSS OF BUSINESS OR INTERRUPTION OF BUSINESS, OR FOR ANY OTHER
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES
UNDER THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS
OR DAMAGES.
 
ARTICLE 9
 
TERM; BREACH
 
9.1          Term and Termination.  The term of this Agreement will commence on
the Effective Date and will continue until (a) the Company provides sixty (60)
days prior written notice of termination to Novavax, (b) the Parties mutually
agree in writing to terminate the Agreement, or (c) Novavax terminates the Joint
Venture Agreement by providing a Notice of Termination under and pursuant to
Section 11.2 of the Joint Venture Agreement.  In no event shall either Party
have the right to terminate this Agreement based upon any breach by the other
Party, and to the extent that any right to terminate is provided under any Laws,
the Parties hereby waive such right.
 
9.2          Breach and Remedies.  In addition to any remedies available under
any laws, the following remedies shall be available to a party in the event of
the following breaches
 
(a)           In the event that Section 2.6 is materially breached by either
party, the non-breaching party shall be entitled to damages equal to its lost
profit from lost sales of Licensed Product in or out of the Territory (as
applicable) due to the “grey market” breach.
 
(b)           In the event that Company (i) materially alters an H1N1
Development Plan or H1N1 Commercialization Plan for Licensed Product without
Novavax’s prior written consent, or (ii) initiates a clinical trial of Licensed
Product without Novavax’s approval or materially deviates from an approved
clinical trial protocol for Licensed Product without the prior written consent
of Novavax, then Novavax shall have right to obtain injunctive relief with
respect to such breach before any court of competent jurisdiction in accordance
with Section 10.3.

 
14

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


9.3           Survival.  The following provisions of this Agreement shall
survive expiration or termination of this Agreement for any reason:  Article 8
and Sections 6.1 and 7.3.  In the event that this Agreement is terminated under
9.1(c), the license grant under Section 2.2 shall survive as a fully paid,
exclusive license solely under Developed Know-how owned or Controlled by
Company, including any Patents that issue therefrom, as of the effective date of
termination (i.e., excluding any intellectual property developed or acquired
after such date of termination).
 
ARTICLE 10
 
DISPUTE RESOLUTION
 
10.1         Disputes.  The Parties recognize that disputes as to certain
matters may from time to time arise during the Term which relate to either
Party’s rights and/or obligations hereunder.  It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 10 if and when a dispute arises under this
Agreement.
 
10.2         Arbitration.  Any dispute arising between the Parties out of or in
connection with the implementation or interpretation of this Agreement shall, if
not settled amicably within ninety (90) days from the date that the dispute
arose, be finally settled by three (3) arbitrators. Each Party shall be entitled
to appoint one (1) arbitrator and the two (2) so appointed shall appoint the
third arbitrator in accordance with the Indian Arbitration and Conciliation Act,
1996.  It is hereby agreed that Part I of the Indian Arbitration and
Conciliation Act, 1996 (except for the provisions of Section 9 thereof) shall
not apply to the arbitration under this Agreement. The language of the
arbitration proceedings shall be English and its place shall be Singapore.  The
arbitral award or determination shall be final and subject to no appeal and
shall deal with the question of costs of arbitration and all matters related
thereto.
 
The Parties agree that it would be impossible or inadequate to measure and
calculate their damages from any breach of the Agreement though great and
irreparable.  Accordingly, each Party agrees that if the other Party breaches
this Agreement, the non-breaching party will have available, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and
specific performance of any provision of this Agreement. 
 
10.3         Equitable Claims.  Notwithstanding anything to the contrary in this
Article 10, either Party has the right to seek temporary injunctive relief or
any other interim equitable remedy in any court of competent jurisdiction as may
be available to such Party under the laws applicable to such jurisdiction that
may be necessary to protect the rights or property of that Party until such time
as any dispute underlying such temporary injunctive relief or any other interim
equitable remedy has been resolved in accordance with Section 10.2.
 
10.4         Governing Law.  The substantive laws of India will govern the
resolution of all disputes, controversies and claims under, arising out of or
relating to the validity, construction, enforceability or performance of this
Agreement and any related remedies, without giving effect to any choice of law
rules.

 
15

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


10.5         Award.  Each Party will abide by any arbitral award rendered
pursuant to this Article 10.  If a Party resists enforcement of an arbitral
award, any costs, fees or taxes incident to enforcement will be charged against
that Party to the extent permitted by Law.  Each Party will bear its own legal
fees for arbitration, and the arbitrator(s) will assess their costs, fees and
expenses against the Party losing the arbitration.
 
10.6         Injunctive Relief.  If a Party makes a sufficient showing under the
rules and standards set forth in the rules of civil procedure and applicable
Law, the arbitrator may, and the Parties will abide by, injunctive measures
after either Party submits in writing for arbitration claims requiring immediate
relief.  Notwithstanding the foregoing, and in accordance with Section 10.3, a
Party will also be free at any time to bring an Equitable Claim to any court of
competent jurisdiction without submitting such request to an arbitrator.
 
10.7         Confidentiality.  Any arbitration proceeding, including without
limitation the existence of any dispute submitted to arbitration and any
arbitral award or decision, will be Confidential Information of both Parties,
and the arbitrator(s) will issue appropriate protective orders to safeguard each
Party’s Confidential Information, provided that such Confidential Information
may be disclosed solely as necessary in connection with the enforcement of an
arbitral award or as otherwise required by Law (subject to Article 6).
 
ARTICLE 11
 
MISCELLANEOUS
 
11.1         Entire Agreement.  This Agreement (including its Exhibits) sets
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to the subject
matter hereof and supersedes and terminates all prior agreements and
understanding between the Parties with respect to such subject matter.  No
subsequent alteration, amendment, change or addition to this Agreement will be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.
 
11.2         Third Party Contractors.  The Parties will perform their
obligations under this Agreement as Third Party contractors and nothing
contained in this Agreement will be construed to be inconsistent with such
relationship or status.  This Agreement will not constitute, create or in any
way be interpreted as a joint venture or partnership of any kind.

 
16

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


11.3        Notices. Any notice, request, demand, waiver, consent, approval or
other communication permitted or required under this Agreement (“Notice”) will
be in writing, will refer specifically to this Agreement and will be deemed
given only if sent by electronic mail (with receipt confirmed), facsimile
transmission (with transmission confirmed) or by an internationally recognized
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in this Section 11.3 or to such other
address as the Party to whom notice is to be given may have provided to the
other Party in accordance with this Section 11.3.  Any notice delivered by
electronic mail or facsimile will be confirmed by a hard copy delivered as soon
as practicable thereafter by an internationally recognized overnight delivery
service.  Such Notice will be deemed to have been given on the second Business
Day (at the place of delivery) after deposit with an internationally recognized
delivery service.  This Section 11.3 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement.
 
If to Novavax:
Novavax, Inc.
 
9920 Belaward Campus Drive
 
Rockville Maryland 20850
 
Attn:  Ray Hage, Senior Vice President
 
Email: Rhage@Novavax.com
 
Facsimile No.: 240-268-2122
   
If to Company:
CPL Biologicals Private Limited
 
Cadila Corporate Campus
 
Sarkhej-Dholka Road
 
Bhat, Ahmedabad – 382210
 
Gujarat, India
 
Attn: Dr. Rajiv I. Modi, Managing Director
 
Email: rimodi@cadilapharma.co.in
 
Facsimile No.: +91 (02718) 225031



11.4        Assignment.
 
(a)           Novavax may not assign this Agreement, in whole or in part,
without the advance written consent of the Company; provided, however, that this
Agreement shall be automatically assigned to Novavax’s successor in connection
with the acquisition, merger or sale of Novavax or the sale, transfer, lease,
assignment or disposal of all or substantially all of the property or assets of
Novavax, whether by way of a single transaction or a series of related
transactions, and such successor shall be fully bound by the terms and
conditions hereof.
 
(b)           The Company may not assign this Agreement, in whole or in part,
without the advance written consent of Novavax; provided, however, that this
Agreement shall be automatically assigned to the Company’s successor in
connection with the sale, transfer, lease, assignment or disposal of all or
substantially all of the property or assets of the Company , whether by way of a
single transaction or a series of related transactions, including a Change in
Control of the Company (as that term is defined in Schedule II of the Joint
Venture Agreement), and such successor shall be fully bound by the terms and
conditions hereof; provided that any such automatic assignment by Company within
the scope of Schedule II of the Joint Venture Agreement shall only be effective
if such transaction was approved by Novavax under and pursuant to the Joint
Venture Agreement for so long as such approval rights of Novavax under the Joint
Venture Agreement have not been terminated.

 
17

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(c)           Any assignment or purported assignment by either Party in
violation of this Section 11.4 will be null and void.
 
11.5        Force Majeure.  Both Parties will be excused from the performance of
their obligations under this Agreement (except for the obligation to pay money)
to the extent that such performance is prevented by force majeure and the
nonperforming Party promptly provides notice of the prevention to the other
Party.  Such excuse will be continued so long as the condition constituting
force majeure continues and the nonperforming Party takes reasonable efforts to
remove the condition.  For purposes of this Agreement, force majeure will
include conditions beyond the control of the Parties, including without
limitation, an act of God, voluntary or involuntary compliance with any
regulation, Law or order of any government, war, civil commotion, labor strike
or lock-out, acts of terrorism, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe.
 
11.6        Headings.  The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.
 
11.7        No Strict Construction.  This Agreement has been prepared jointly
and will not be strictly construed against either Party.
 
11.8        Ambiguities.  Ambiguities and uncertainties in this Agreement, if
any, will not be interpreted against either Party, irrespective of which Party
may be deemed to have caused the ambiguity or uncertainty to exist.
 
11.9        English Language.  All notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
Parties regarding this Agreement will be in the English language.  This
Agreement is in the English language only, which language will be controlling in
all respects, and all versions hereof in any other language will be for
accommodation only and will not be binding upon the Parties.
 
11.10      No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter will not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
 
11.11      Severability.  If one or more of the provisions in this Agreement are
deemed unenforceable by Law, then such provision will be deemed stricken from
this Agreement and the remaining provisions will continue in full force and
effect and shall be interpreted to give full effect to the commercial agreement
between the Parties.
 
11.12      Counterparts.  This Agreement may be executed in one or more
identical counterparts, each of which will be deemed to be an original, and
which collectively will be deemed to be one and the same instrument.
 
[Signature Page to Follow]

 
18

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


In Witness Whereof, the Parties have by duly authorized persons executed this
Agreement as of the Effective Date.
 
Novavax, Inc.
 
CPL Biologicals Private Limited
         
By: 
/s/ Rahul Singhvi
 
By: 
/s/ Rajiv I. Modi
           
Rahul Singhvi
   
Rajiv I. Modi
 
President and CEO
   
Director

 
[Signature Page to H1N1 License Agreement]

 
 

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Schedule 1
[* * *]

 
 

--------------------------------------------------------------------------------

 